United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1476
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Timothy C. Washington, etc.,            *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 27, 2006
                                Filed: January 10, 2007
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Timothy Washington appeals the district court’s1 dismissal of his Federal Rule
of Civil Procedure 60(b) motion challenging a 2001 order denying 28 U.S.C. § 2255
relief. As the district court concluded--and contrary to Washington’s position--his
motion was in reality a successive section 2255 motion filed without authorization.
Cf. Gonzalez v. Crosby, 125 S. Ct. 2641, 2647-48 (2005) (Rule 60(b) motion should
not be treated as successive habeas motion if it attacks district court’s previous
resolution of claim on procedural grounds); United States v. Patton, 309 F.3d 1093,

      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
1094 (8th Cir. 2002) (per curiam) (inmates may not bypass authorization requirement
of § 2255 by purporting to invoke some other procedure). Thus, dismissal was proper.
See Boyd v. United States, 304 F.3d 813, 814 (8th Cir. 2002) (per curiam).
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-